Citation Nr: 1505335	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease and atrial fibrillation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1949 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim was remanded by the Board in April 2014 for further development.  Specifically, the Board directed the RO to attempt to obtain outstanding private treatment records and to provide the Veteran a new VA examination concerning his heart conditions.  Review of the completed development reveals that there has been at least substantial compliance with the Board's directives, as outstanding records from the Orlando Heart Center were added to the file and the Veteran was provided an adequate VA examination complete with etiological opinion.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.  

The issues of entitlement to service connection for rheumatoid arthritis, a digestive condition, posttraumatic stress disorder, headaches, a back condition, and a left shoulder condition, in addition to the issues of entitlement to a total disability rating based on individual unemployability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma have been raised by the record in a March 2014 written brief by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred these issues in its April 2014 remand, but it does not appear that they have been initiated yet.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran served in Vietnam. 

2. The Veteran does not have a current diagnosis of ischemic heart disease.

3. There is no evidence that the Veteran's atrial fibrillation incepted in, or was otherwise caused by, his active duty service.  

4. There is no evidence that the Veteran's atrial fibrillation was caused or aggravated by his service-connected diabetes mellitus or asthma conditions.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include ischemic heart disease and atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in January 2011 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given two VA examinations to assess the etiology of his claimed heart conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the recent June 2014 examination and opinion is wholly adequate, as it is predicated on an examination of the Veteran and a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran alleges that he suffers from a heart condition as a result of his active duty service.  The claim originated as one concerning presumptive service connection for ischemic heart disease based upon Agent Orange exposure in Vietnam.  It has been broadened to include atrial fibrillation, which the Veteran has suggested is secondary to either his service-connected asthma or his service-connected diabetes mellitus.  The Veteran has confirmed service in Vietnam from January 1966 to January 1967; thus, exposure to Agent Orange is conceded.    

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The law establishes a presumption of entitlement to service connection for certain diseases, including ischemic heart disease, associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active service prostate cancer shall be service-connected as long as the condition became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Review of the Veteran's service treatment records reveals that he was not diagnosed with any heart condition while on active duty.  There are July, August, and September 1957 electrocardiographic records that are normal.  He never reported any existing heart conditions on any of the Reports of Medical History contained in the STRs.  A March 1968 electrocardiographic record showed a normal heart and an October 1968 chest x-ray showed that the "cardiovascular silhouette [was] within normal limits."  There is a one-time notation of tachycardia, or an elevated heart rate, in a February 1969 record shortly before his separation, but that notation continued with the report that there were no murmurs or rubs.  There is no chronic heart condition noted on any examination report, including the April 1969 medical board examination that preceded his separation.  

The Veteran had a VA examination in September 1969, shortly after his discharge.  In the "cardiovascular system" section of the report, the examiner stated that the heart was not enlarged to percussion, the rhythm was regular, there were no murmurs, and the radial, femoral, and foot pulses were palpable.  

The Board has reviewed all of the Veteran's submitted private treatment records, including those from the Orlando Heart Center.  These records are mostly concerning routine checkups for the Veteran's cardiac condition beginning in 2011.  They consistently document the Veteran's treatment for "arrhythmia-atrial fibrillation" and benign essential hypertension, but do not contain any diagnosis of ischemic heart disease.  

As herbicide exposure is conceded, the Veteran would succeed in his claim if he possessed a current diagnosis of ischemic heart disease.  A July 2011 VA examination concluded that he did not in fact possess the condition.  However, the Veteran submitted an October 2011 statement from his private physician stating that he had "presumed ischemic heart disease" given that he had other conditions such as hypertensive heart disease, diastolic dysfunction, and hypertension, as well as other clinical symptoms consistent with ischemic heart disease.  Because of the conflicting medical evidence, the Board ordered a new VA examination.

The Veteran underwent this VA examination in June 2014.  The examiner indicated that she thoroughly reviewed the Veteran's claims file, including the October 2011 statement regarding "presumed ischemic heart disease.  She concluded that there was no evidence that the Veteran possessed ischemic heart disease.  She called into question the October 2011 statement by the Veteran's private physician, stating that there was supporting evidence as to why the ischemic heart disease was to be presumed.  She stated that the Veteran was asymptomatic for any suggestion of ischemic heart disease, instead opining that his age and deconditioned state could cause his shortness of breath and fatigue.  The diagnosis was supraventricular arrhythmia.

The Board concludes that the Veteran does not possess a current diagnosis of ischemic heart disease.  In doing so, it places more weight on the June 2014 VA examination report, which concluded as such, than the one-time statement from the Veteran's private physician.  This conclusion is actually supported by review of the Veteran's private treatment records, including those under care of the physician who provided the October 2011 statement, as they are devoid of any diagnosis of ischemic heart disease.  The only mention of this condition is the October 2011 statement that he has "presumed ischemic heart disease."  However this was refuted, with citations to the medical evidence of record, by the June 2014 examiner, in agreement with the July 2011 examiner.  Without an ischemic heart disease diagnosis, the presumptive service connection based on Agent Orange exposure is not applicable here.  

The Veteran does have a documented current diagnosis of supraventricular arrhythmia, which is a type of atrial fibrillation.  As stated above, he and his representative have raised the argument that this condition is due to his asthma and diabetes conditions.  In support of this argument, the representative submitted internet searches and articles that suggested a correlation between people with asthma and diabetes and the presence of atrial fibrillation.  One included article from diabetesjournals.org states that diabetes has long been recognized as a risk factor for atrial fibrillation.  Some of the internet searches included suggest a relationship between atrial fibrillation and the use of corticosteroids.

The June 2014 VA examiner was asked to comment on this theory of secondary service connection for the atrial fibrillation.  She opined that it was less likely than not that the Veteran's atrial fibrillation was caused or aggravated by his service-connected asthma or diabetes conditions.  She stated that there is no evidence in medical-literature supporting the theory that atrial fibrillation was caused by these conditions, including the use of steroids for treatment.  She further stated that there was no suggestion in the claims file that the atrial fibrillation was aggravated by either of the service-connected conditions.   

Neither the Veteran nor his representative is competent to provide medical evidence linking his atrial fibrillation to service or his service-connected diabetes or asthma conditions.  The only competent and credible medical opinion of record is against establishing such a relationship.  This opinion is supported by a review of the claims file.  It also cites to an absence of evidence in the claims file suggesting aggravation of the Veteran's heart condition, as well as an absence of support for his theory of causation in reviewed medical literature.  As such, there is no evidence linking the Veteran's atrial fibrillation to either his diabetes or asthma conditions, or directly to his active duty service.  

Given the probative value of the  June 2014 negative nexus opinion of the VA examiner, the preponderance of the evidence is against the Veteran's claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.


ORDER

Entitlement to service connection for a heart disability, to include ischemic heart disease and atrial fibrillation, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


